DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on January 22nd, 2020. Claims 1-20 are pending and examined below. 

Specification
The disclosure is objected to because of the following informalities: the recitation “for example the mission being executed by machine 122” in ¶32 of Applicant’s Specification seems to be referring to machine 112 in Fig. 3.  
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities: there is no conjunction between the recitation “produce the elevation variance alerts where the elevation differences exceed a threshold elevation difference;” and “wherein the elevation alerts include a first graphical alert, if the respective elevation difference has a positive value, and a second graphical alert, different from the first graphical alert, if the respective elevation difference has a negative value.”  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“machine structured to” in claims 1-2 and 10.
 “interface structured to” in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of making observations of a machine system relating to its surrounding environment and other machine systems.
Claim 1, recites tracking a location of a machine in a coordinated work area, monitoring a working elevation of the machine as it displaces material, comparing the working elevation to a surrounding elevation, and producing an alert when the working elevation deviates from the surrounding elevation. The broadest reasonable interpretation of this claim is an abstract idea, specifically, a mental process because monitoring a machine with respect to its surrounding environment as it executes a mission, which in this instance is tracking the location of where the vehicle is, judging the performance of the machine within the working environment, and, depending on that judgement, raising an alert can all reasonably be performed in the human mind. The inclusion of the alert by itself does not render the claimed invention eligible subject matter because the broadest reasonable interpretation of the claimed alert is a mere indication to an operator that an event has occurred which is highly generalized.
The judicial exception is neither integrated into a practical application nor does it recite additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites the additional element of producing an alert, which is a form of insignificant post-solution activity.
	Claims 2-9 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to either additional mental steps, i.e. monitoring a second machine system 
	Independent claim 18 is rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter, but for a generic control system included in claim 18, namely, a computer coupled with an off-board operator interface.
	Claims 19-20 depend from claim 18, and are rejected under the same rationale as claims 2-9 above because the claims recite nearly identical subject matter directed to additional mental steps and/or additional insignificant elements.
	Therefore, claims 1-9 and 18-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell et al., US 20200032483 A1, in view of Oppelt, US 20200018048 A1, hereinafter referred to as Ready-Campbell and Oppelt, respectively.
As to claim 1, Ready-Campbell discloses a method of guiding mission planning in a machine system comprising: 
tracking a location of a machine structured to execute a mission according to coordinates in a work area (the excavation vehicle executes an excavation routine [i.e. a mission] to remove earth from a location within the site to create a trench beneath the ground surface of the location – See at least ¶69; tracks the relative position of the tool within the coordinate space of the site using one or more of the following: a measurement of the absolute position of the excavation vehicle [i.e. location of a machine] within the coordinate space of the site – See at least ¶47; excavation vehicle enters the site and navigates to a starting location, at the starting location the excavation vehicle moves along the prescribed coordinates of the target tool path [i.e. according to coordinates in a work area] – See at least ¶71); 
monitoring a working elevation parameter that is dependent upon disposition of a material displaced by the machine during execution of the mission (depth measurement module identifies and analyzes the position of tool beneath the ground surface [i.e. working elevation], in which the excavation routine [i.e. mission] constructs a trench within a site [i.e. dependent upon disposition of material displaced] – See at least ¶73); 
comparing the working elevation parameter to a surrounding elevation parameter (the computer may fuse data from the various sensors into a real-time scan of the ground surface [i.e. surrounding elevation] of the site around the excavation vehicle – See at least ¶40; measurement sensors and spatial sensors record the depth of the trench [i.e. working elevation] and communicate the recorded depth to the trenching module, which compares the recorded depth with the target depth – See at least ¶99, Examiner notes that a depth measurement necessarily includes the surrounding elevation parameter because depth is measured relative to the ground surface).

producing an elevation variance alert associated with the mission based on the comparison of the working elevation parameter to the surrounding elevation parameter. However, Oppelt teaches producing an elevation variance alert based on the comparison of the working elevation parameter to the surrounding elevation parameter (the depth [i.e. elevation] guidance system can activate an indicator light [i.e. an alert] when the work tool is above, within, or below the target-depth – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication of when the work tool is above, within, or below a target excavation depth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of producing an elevation variance alert based on the comparison of the working elevation parameter to the surrounding elevation parameter, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell and Oppelt to include the feature of wherein the alert is associated with the mission in order to be responsive to conditions where operator intervention is required during an automated mission based on observations of the work vehicle and/or properties of the work site as contemplated by Ready-Campbell (See at least ¶43, Ready-Campbell).

As to claim 2, Ready-Campbell discloses wherein the tracking of a location of a machine includes tracking a location of a machine structured to displace a substrate material from a region of the work area that is defined by the coordinates (the excavation vehicle executes an excavation routine to remove earth from a location within the site [i.e. displace a substrate material from a region of the work area] to create a trench beneath the ground surface of the location – See at least ¶69; tracks the relative position of the tool within the coordinate space of the site using one or more of the following: a measurement of the absolute position of the excavation vehicle [i.e. location of a machine] within the coordinate space of the site – See at least ¶47; excavation vehicle enters the site and navigates to a starting location, at the starting location the excavation vehicle moves along the prescribed coordinates of the target tool path [i.e. area that is defined by the coordinates] – See at least ¶71).

As to claim 3, Ready-Campbell teaches wherein the machine includes a dozing machine and the region of the work area includes a slot defined by the coordinates, and the monitoring of the working elevation parameter includes monitoring a working elevation parameter indicative of a base elevation of the slot (examples of excavation vehicles are loaders such as bulldozers [i.e. dozing machine] – See at least ¶20; trenching module receives a target tool path describing the coordinates of the coordinate space through which the trench [i.e. slot] extends and a target depth for each coordinate through which the coordinate space extends – See at least ¶98; depth measurement module identifies and analyzes the position of tool beneath the ground surface [i.e. working elevation], in which the excavation routine constructs a trench within a site – See at least ¶73; measurement sensors and spatial sensors record depth of the trench and communicate the recorded depth to the trenching module which then compares the recorded depth with the target depth – See at least ¶99, Examiner interprets the recorded depth of the trench as a base elevation that is used to compare with the target depth).

As to claim 6, Ready-Campbell discloses an off-board operator interface for controlling the machine (excavation vehicle is designed to carry out excavation routine semi-autonomously, where manual operators of the excavation vehicle may monitor and manually operate the excavation routine remotely using an off-unit computer [i.e. off-board operator interface] – See at least ¶38). 

Ready-Campbell fails to explicitly disclose wherein the producing of an elevation variance alert includes producing an operator perceptible alert on an operator interface for controlling the machine. However, Oppelt teaches wherein the producing of an elevation variance alert includes producing an operator perceptible alert on an operator interface for controlling the machine (depth guidance system can detect the depth [i.e. elevation] of the work tool using the depth sensor and activate the visual display device accordingly to provide depth-guidance information to an operator of the work vehicle – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area, and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of wherein the producing of an elevation variance alert includes producing an operator perceptible alert on an operator interface for controlling the machine, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth.
As to claim 7, Ready-Campbell discloses wherein the comparing of the working elevation parameter to a surrounding elevation parameter further includes calculating an elevation difference, and further comprising determining the elevation difference exceeds a threshold elevation difference (the computer may fuse data from the various sensors into a real-time scan of the ground surface [i.e. surrounding elevation] of the site around the excavation vehicle – See at least ¶40; determines the position of the leading point of the tool beneath the ground surface [i.e. working elevation], using a measurement of the height of the tool relative to the ground surface – See at least ¶74; trenching module compares the recorded depth with the target depth [i.e. a threshold elevation difference] – See at least ¶99 ).

As to claim 8, Ready-Campbell discloses an off-board operator interface (excavation vehicle is designed to carry out excavation routine semi-autonomously, where manual operators of the excavation vehicle may monitor and manually operate the excavation routine remotely using an off-unit computer [i.e. off-board operator interface] – See at least ¶38).

Ready-Campbell fails to explicitly disclose wherein the producing of an elevation variance alert further includes displaying a graphical alert on a display of the operator interface. However, Oppelt teaches wherein the producing of an elevation variance alert further includes displaying a graphical alert on a display of the operator interface (processing device may generate a graphical user interface with different color visual-segments (e.g., yellow, green, and red segments) to visually mimic the functionality of the indicator lights – See at least ¶32).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of wherein the producing of an elevation variance alert further includes displaying a graphical alert on a display of the operator interface, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth.

	As to claim 9, Ready-Campbell fails to explicitly disclose wherein the displaying of a graphical alert further includes displaying a first graphical alert, if the elevation has a positive value, and displaying a second graphical alert, different from the first graphical alert, if the elevation difference has a negative value. However, Oppelt teaches wherein the displaying of a graphical alert further includes displaying a first graphical alert, if the elevation has a positive value, and displaying a second graphical alert, different from the first graphical alert, if the elevation difference has a negative value (depth guidance system can activate first indicator light if the work tool is above a target-depth range [i.e. a positive value] and can activate a third indicator light if the work tool is below the target-depth range [i.e. a negative value] – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of wherein the displaying of a graphical alert further includes displaying a first graphical alert, if the elevation has a positive value, and displaying a second graphical alert, different from the first graphical alert, if the elevation difference has a negative value, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth.

	As to claim 10, Ready-Campbell discloses a machine system comprising:
	a machine structured to displace a material in a work area (the excavation vehicle executes an excavation routine to remove earth [i.e. material] from a location within the site [i.e. a work area] to create a trench beneath the ground surface of the location – See at least ¶69);
	a guide system including at least one computer structured to (excavation system includes an on-unit computer – See at least ¶17):
	receive location information of the machine during execution of a mission according to coordinates in the work area (tracks the relative position of the tool within the coordinate space of the site using one or more of the following: a measurement of the absolute position of the excavation vehicle [i.e. location information] within the coordinate space of the site – See at least ¶47; excavation vehicle enters the site and navigates to a starting location, at the starting location the excavation vehicle moves along the prescribed coordinates of the target tool path [i.e. mission according to coordinates in a work area] – See at least ¶71);
depth measurement module identifies and analyzes the position of tool beneath the ground surface [i.e. working elevation], in which the excavation routine [i.e. mission] constructs a trench within a site [i.e. dependent upon disposition of material displaced] – See at least ¶73);
	receive surrounding terrain information indicative of a surrounding elevation parameter (the computer may fuse data from the various sensors into a real-time scan of the ground surface [i.e. surrounding elevation] of the site around the excavation vehicle – See at least ¶40); and
	compare the working elevation parameter to the surrounding elevation parameter (measurement sensors and spatial sensors record the depth of the trench [i.e. working elevation] and communicate the recorded depth to the trenching module, which compares the recorded depth with the target depth – See at least ¶99, Examiner notes that a depth measurement necessarily includes the surrounding elevation parameter because depth is measured relative to the ground surface).

	Ready-Campbell fails to explicitly disclose producing an elevation variance alert associated with the mission, based on the comparison of the working elevation parameter to the surrounding elevation parameter. However, Oppelt teaches producing an elevation variance alert, based on the comparison of the working elevation parameter to the surrounding elevation parameter (the depth [i.e. elevation] guidance system can activate an indicator light [i.e. an alert] when the work tool is above, within, or below the target-depth – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of producing an elevation variance alert, based on the comparison of the working elevation parameter to the surrounding elevation parameter, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell and Oppelt to include the feature of wherein the alert is associated with the mission in order to be responsive to conditions where operator intervention is required during an automated mission based on observations of the work vehicle and/or properties of the work site as contemplated by Ready-Campbell (See at least ¶43, Ready-Campbell).

As to claim 11, Ready-Campbell discloses an operator interface (excavation vehicle is designed to carry out excavation routine semi-autonomously, where manual operators of the excavation vehicle may monitor and manually operate the excavation routine remotely using an off-unit computer [i.e. operator interface] – See at least ¶38).

Ready-Campbell fails to explicitly disclose having a display structured to display the elevation variance alert. However, Oppelt teaches having a display structured to display the elevation variance alert (depth guidance system can detect the depth [i.e. elevation] of the work tool using the depth sensor and activate the visual display device accordingly to provide depth-guidance information to an operator of the work vehicle – See at least ¶11).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of having a display structured to display the elevation variance alert, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth.

As to claim 12, Ready-Campbell discloses machine system of claim 11 wherein:
the machine includes an on-board navigation system for autonomous navigation according to the coordinates (system architecture of the control logic comprises a navigation module – See at least ¶54; allows vehicle to navigate through the coordinate space of the site and along the target tool paths – See at least ¶55); and
the operator interface includes an off-board operator interface (excavation vehicle is designed to carry out excavation routine semi-autonomously, where manual operators of the excavation vehicle may monitor and manually operate the excavation routine remotely using an off-unit computer [i.e. off-board operator interface] – See at least ¶38).

produce the elevation variance alert in an operator-perceptible form. However, Oppelt teaches the at least one computer is further structured to cause the operator interface to produce the elevation variance alert in an operator-perceptible form (depth guidance system can detect the depth [i.e. elevation] of the work tool using the depth sensor and activate the visual display device accordingly to provide depth-guidance information to an operator of the work vehicle – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth on an operator interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of the at least one computer is further structured to cause the operator interface to produce the elevation variance alert in an operator-perceptible form, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth.

As to claim 16, Ready-Campbell discloses wherein the at least one computer is further structured to:
measurement sensors and spatial sensors record the depth [i.e. elevation difference] of the trench [i.e. working elevation] and communicate the recorded depth to the trenching module, which compares the recorded depth with the target depth – See at least ¶99, Examiner notes that the depth measurement is measured relative to the ground surface); and
a threshold elevation difference (compares the recorded depth with the target depth [i.e. threshold elevation difference] – See at least ¶99).

Ready-Campbell fails to explicitly disclose producing the elevation variance alert where the elevation difference exceeds a threshold elevation difference. However, Oppelt teaches producing the elevation variance alert where the elevation difference exceeds a threshold elevation difference (depth guidance system can activate a third indicator light if the work tool is below the target-depth range – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth on an operator interface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of producing the elevation variance alert where the elevation difference exceeds a threshold elevation difference, as 

As to claim 17, Ready-Campbell fails to explicitly disclose displaying a first graphical alert, if the elevation difference has a positive value; and
displaying a second graphical alert, different from the first graphical alert, if the elevation difference has a negative value.
However, Oppelt teaches displaying a first graphical alert, if the elevation difference has a positive value (depth guidance system can activate first indicator light if the work tool is above a target-depth range [i.e. a positive value] – See at least ¶11); and
displaying a second graphical alert, different from the first graphical alert, if the elevation difference has a negative value (depth guidance system can activate a third indicator light if the work tool is below the target-depth range [i.e. a negative value] – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth on an operator interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of displaying a first graphical alert, if the elevation difference has a positive value; and displaying a second graphical alert, different from the first graphical alert, if the elevation difference has a negative value, as taught by 

As to claim 18, Ready-Campbell discloses a guide system for planning missions of autonomous or semi-autonomous material displacement machines, the guide system comprising (an on-unit computer for autonomous or semi-autonomous decision making in the carrying out of the excavation plan – See at least ¶34):
	an off-board operator interface structured to receive operator inputs for assignment or reassignment of missions for the material displacement machines in a work area (excavation vehicle is designed to carry out excavation routine [i.e. missions] semi-autonomously, where manual operators of the excavation vehicle may monitor and manually operate the excavation routine remotely using an off-unit computer [i.e. off-board operator interface] – See at least ¶38);
	at least one computer coupled with the off-board operator interface and structured to (an on-unit computer for autonomous or semi-autonomous decision making in the carrying out of the excavation plan – See at least ¶34):
	receive location information of the material displacement machines during execution of missions in the work area (the excavation vehicle executes an excavation routine [i.e. a mission] to remove earth from a location within the site [i.e. work area] to create a trench beneath the ground surface of the location – See at least ¶69);
	receive working elevation information indicative of working elevation parameters associated with the missions and each dependent upon disposition of a material displaced by the machines during execution of the respective missions (depth measurement module identifies and analyzes the position of tool beneath the ground surface [i.e. working elevation], in which the excavation routine [i.e. missions] constructs a trench within a site [i.e. dependent upon disposition of material displaced] – See at least ¶73);
	receive surrounding terrain information indicative of surrounding elevation parameters associated with the respective missions (the computer may fuse data from the various sensors into a real-time scan of the ground surface [i.e. surrounding elevation] of the site around the excavation vehicle – See at least ¶40); and
	compare the working elevation parameters to the respective surrounding elevation parameters (measurement sensors and spatial sensors record the depth of the trench [i.e. working elevation] and communicate the recorded depth to the trenching module, which compares the recorded depth with the target depth – See at least ¶99, Examiner notes that a depth measurement necessarily includes the surrounding elevation parameter because depth is measured relative to the ground surface).

	Ready-Campbell fails to explicitly disclose producing elevation variance alerts associated with the missions, based on the comparison of the working elevation parameters to the respective surrounding elevation parameters; and
	cause the operator interface to produce the elevation variance alerts in an operator-perceptible form.
	However, Oppelt teaches producing elevation variance alerts, based on the comparison of the working elevation parameters to the respective surrounding elevation parameters (depth guidance system can detect the depth [i.e. elevation] of the work tool using the depth sensor and activate the visual display device accordingly to provide depth-guidance information to an operator of the work vehicle – See at least ¶11); and
	cause the operator interface to produce the elevation variance alerts in an operator-perceptible form (depth guidance system can detect the depth [i.e. elevation] of the work tool using the depth sensor and activate the visual display device accordingly to provide depth-guidance information to an operator of the work vehicle – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth on an operator interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the features of producing elevation variance alerts, based on the comparison of the working elevation parameters to the respective surrounding elevation parameters; and cause the operator interface to produce the elevation variance alerts in an operator-perceptible form, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell and Oppelt to include the feature of wherein the alert is associated with the missions to be responsive to conditions where operator intervention is required during an automated mission based on observations of the work vehicle and/or properties of the work site as contemplated by Ready-Campbell (See at least ¶43, Ready-Campbell).

As to claim 19, Ready-Campbell discloses wherein the at least one computer is further structured to:
measurement sensors and spatial sensors record the depth [i.e. elevation difference] of the trench [i.e. working elevation] and communicate the recorded depth to the trenching module, which compares the recorded depth with the target depth – See at least ¶99, Examiner notes that the depth measurement is measured relative to the ground surface);
a threshold elevation difference (compares the recorded depth with the target depth [i.e. threshold elevation difference] – See at least ¶99); and

Ready-Campbell fails to explicitly disclose producing the elevation variance alerts where the elevation differences exceed a threshold elevation difference; and
wherein the elevation alerts include a first graphical alert, if the respective elevation difference has a positive value, and a second graphical alert, different from the first graphical alert, if the respective elevation difference has a negative value.
However, Oppelt teaches producing the elevation variance alerts where the elevation differences exceed a threshold elevation difference (depth guidance system can activate a third indicator light if the work tool is below the target-depth range – See at least ¶11); and
wherein the elevation alerts include a first graphical alert, if the respective elevation difference has a positive value, and a second graphical alert, different from the first graphical alert, if the respective elevation difference has a negative value (depth guidance system can activate first indicator light if the work tool is above a target-depth range [i.e. a positive value] and can activate a third indicator light if the work tool is below the target-depth range [i.e. a negative value] – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the features of producing the elevation variance alerts where the elevation differences exceed a threshold elevation difference; and wherein the elevation alerts include a first graphical alert, if the respective elevation difference has a positive value, and a second graphical alert, different from the first graphical alert, if the respective elevation difference has a negative value, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth.

As to claim 20, Ready-Campbell fails to explicitly disclose wherein the first graphical alert has a first display color and the second graphical alert has a second display color. However, Oppelt teaches wherein the first graphical alert has a first display color and the second graphical alert has a second display color (processing device may generate a graphical user interface with different color visual-segments (e.g., yellow, green, and red segments) to visually mimic the functionality of the indicator lights – See at least ¶32).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of wherein the first graphical alert has a first display color and the second graphical alert has a second display color, as taught by Oppelt, to distinguish different alerts corresponding to different processes.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell et al., US 20200032483 A1, in view of Oppelt, US 20200018048 A1, as applied to claims 3 and 12 above, and further in view of Sherlock, US 20170342684 A1, hereinafter referred to as Ready-Campbell, Oppelt, and Sherlock, respectively.
As to claim 4, Ready-Campbell discloses monitoring a working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a slot (depth measurement module identifies and analyzes the position of tool beneath the ground surface [i.e. working elevation] – See at least ¶73, Examiner notes that a depth measurement necessarily includes the surrounding elevation parameter because depth is measured relative to the ground surface; measurement sensors and spatial sensors record depth of the trench and communicate the recorded depth to the trenching module which then compares the recorded depth with the target depth – See at least ¶99, Examiner interprets the recorded depth of the trench as a base elevation that is used to compare with the target depth). 

The combination of Ready-Campbell and Oppelt fails to explicitly disclose monitoring a second working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a second slot. However, Sherlock teaches monitoring a second working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a second slot (the motor graders may be spaced apart at a distance in the lateral direction, and the blade of the second grader may be oriented at a lower elevation than the blade of the first grader – See at least ¶62; first grader 11, second grader 11’ – See at least Fig. 6). 
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth on an operator interface. Sherlock teaches coordinating grade control of a work area using a fleet of vehicles, including but not limited to various dozer machines, in communication with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell and Oppelt to include the feature of monitoring a second working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a second slot, as taught by Sherlock, to increase work capacity and efficiency of developing a work site.

As to claim 5, Ready-Campbell fails to explicitly disclose producing an elevation variance alert. However, Oppelt teaches producing an elevation variance alert (the depth [i.e. elevation] guidance system can activate an indicator light [i.e. an alert] when the work tool is above, within, or below the target-depth – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of producing an elevation variance alert, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth. 

The combination of Ready-Campbell and Oppelt fails to explicitly disclose an inverse elevation variance associated with a second mission based on a difference between the second working elevation parameter and the first working elevation parameter. However, Sherlock teaches an inverse elevation variance associated with a second mission based on a difference between the second working elevation parameter and the first working elevation parameter (the motor graders may be spaced apart at a distance in the lateral direction, and the blade of the second grader may be oriented at a lower elevation than the blade of the first grader – See at least ¶62; first grader 11, second grader 11’ – See at least Fig. 6; translation data store may include x, y, z coordinate information of each of the blades for the controller to construct a coordinate mapping of the remote blade relative to the local blade [i.e. inverse elevation variance between remote and local blades] – See at least ¶75).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell and Oppelt to include the feature of an inverse elevation variance associated with a second mission based on a difference between the second working elevation parameter and the first working elevation parameter, as taught by Sherlock, to increase work capacity and efficiency of developing a work site.

As to claim 13, Ready-Campbell discloses the machine system of claim 12 wherein:
	the machine includes a dozing machine and the working elevation parameter is indicative of a base elevation of a slot defined by the coordinates (measurement sensors and spatial sensors record depth of the trench and communicate the recorded depth to the trenching module which then compares the recorded depth with the target depth – See at least ¶99, Examiner interprets the recorded depth of the trench as a base elevation that is used to compare with the target depth).

The combination of Ready-Campbell and Oppelt fails to explicitly disclose the machine system further includes a second dozing machine. However, Sherlock teaches the machine system further includes a second dozing machine (coordinating grading operations of first and second grading implements of respective first and second work vehicles – See at least ¶7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell and Oppelt to include the feature of the machine system further includes a second dozing machine, as taught by Sherlock, to increase work capacity and efficiency of developing a work site.

As to claim 14, Ready-Campbell discloses wherein the at least one computer is further structured to monitor a working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a slot defined by coordinates (depth measurement module identifies and analyzes the position of tool beneath the ground surface [i.e. working elevation] – See at least ¶73, Examiner notes that a depth measurement necessarily includes the surrounding elevation parameter because depth is measured relative to the ground surface; measurement sensors and spatial sensors record depth of the trench and communicate the recorded depth to the trenching module which then compares the recorded depth with the target depth – See at least ¶99, Examiner interprets the recorded depth of the trench as a base elevation that is used to compare with the target depth).

a second working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a second slot defined by second coordinates. However, Sherlock teaches wherein the at least one computer is further structured to monitor a second working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a second slot defined by second coordinates (the motor graders may be spaced apart at a distance in the lateral direction, and the blade of the second grader may be oriented at a lower elevation than the blade of the first grader – See at least ¶62; first grader 11, second grader 11’ – See at least Fig. 6).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth on an operator interface. Sherlock teaches coordinating grade control of a work area using a fleet of vehicles, including but not limited to various dozer machines, in communication with each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell and Oppelt to include the feature of wherein the at least one computer is further structured to monitor a second working elevation parameter that includes the surrounding elevation parameter and is indicative of a base elevation of a second slot defined by second coordinates, as taught by Sherlock, to increase work capacity and efficiency of developing a work site.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ready-Campbell et al., US 20200032483 A1, Oppelt, US 20200018048 A1, and Sherlock, US 20170342684 A1, as applied to claim 14 above, and further in view of Mayer et al., US 10286920 B2, hereinafter referred to as Ready-Campbell, Oppelt, Sherlock, and Mayer, respectively.
As to claim 15, Ready-Campbell fails to explicitly disclose wherein the at least one computer is further structured to produce an elevation variance alert associated with a mission executed by the dozing machine. However, Oppelt teaches wherein the at least one computer is further structured to produce an elevation variance alert associated with a mission executed by the dozing machine (the depth [i.e. elevation] guidance system can activate an indicator light [i.e. an alert] when the work tool is above, within, or below the target-depth – See at least ¶11).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth on an operator interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ready-Campbell to include the feature of wherein the at least one computer is further structured to produce an elevation variance alert associated with a mission executed by the dozing machine, as taught by Oppelt, to minimize reworking of an excavation site due to deviations from a target depth by ensuring a first pass of a machine produces a surface that is within a tolerance of the target depth.

the motor graders may be spaced apart at a distance in the lateral direction, and the blade of the second grader may be oriented at a lower elevation than the blade of the first grader – See at least ¶62; first grader 11, second grader 11’ – See at least Fig. 6; translation data store may include x, y, z coordinate information of each of the blades for the controller to construct a coordinate mapping of the remote blade relative to the local blade [i.e. inverse elevation variance between remote and local blades] – See at least ¶75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell and Oppelt to include the feature of an inverse elevation variance associated with a second mission executed by the second dozing machine, as taught by Sherlock, to increase work capacity and efficiency of developing a work site.

The combination of Ready-Campbell, Oppelt, and Sherlock fails to explicitly disclose simultaneous alerts. However, Mayer teaches simultaneous alerts (warning messages and fault messages are output in parallel on the screen – See at least Col. 4, Lines 62-63).
Ready-Campbell discloses executing an autonomous or semi-autonomous excavation routine using a machine to remove earth from a defined work area including an off-board operator interface for controlling and monitoring the machine, tracking the location of the machine within the work area and analyzing the depth at which the machine tool operates with respect to the surrounding ground surface. Oppelt teaches detecting a depth of a work tool below a ground surface including an indication on an operator interface of when the work tool is above, within, or below a target excavation depth on an operator interface. Sherlock teaches coordinating grade control of a work area using a fleet of vehicles 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ready-Campbell, Oppelt, and Sherlock to include the feature of simultaneous alerts, as taught by Mayer, to provide messages that are of essential significance for the undisrupted operation of a vehicle (See at least Col. 1, Lines 33-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668